Citation Nr: 0732976	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-32 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
kidney disability.

4.  Entitlement to a nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1956 to June 1958.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision and a July 
2005 decisional letter by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.

A note dated in August 2006 indicates that the veteran no 
longer desired a Board hearing on this matter.

In March 2007, evidence pertinent only to the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for kidney 
disability was received, and was not accompanied by a waiver 
of initial RO consideration.  In light of the decision to 
reopen that claim, it is not necessary that the issue be 
remanded to the RO for the issuance of a supplemental 
statement of the case.

The issue of entitlement to service connection for tinnitus, 
and the reopened claim of entitlement to service connection 
for kidney disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2003 RO decision denied service connection 
for hearing loss.

2.  Evidence received subsequent to the September 2003 RO 
decision does not, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for hearing 
loss.

3.  A May 2004 RO decision denied service connection for 
kidney disability.

4.  Evidence received subsequent to the May 2004 RO decision 
does, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim of service connection for kidney 
disability.

5.  The veteran did not serve in the active military, naval, 
or air service for at least 90 days during a period of war, 
and was not discharged from service due to disability.


CONCLUSIONS OF LAW

1.  The September 2003 RO decision which denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005).

2.  Evidence received since the September 2003 RO decision is 
not new and material, and the veteran's claim of service 
connection for hearing loss is not reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2007).

3.  The May 2004 RO decision which denied service connection 
for kidney disability is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005).

4.  Evidence received since the May 2004 RO decision is new 
and material, and the veteran's claim of service connection 
for kidney disability is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (2007).

5.  The criteria for a nonservice-connected disability 
pension have not been met.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. §§ 3.2, 3.3 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in November 2004 and January 2005, 
the veteran was informed of the evidence and information 
necessary to substantiate the claim for VA disability 
pension, and his petition to reopen the claim for service 
connection for hearing loss.  He was also advised of the 
information required to enable VA to obtain evidence in 
support of the claims, the assistance that VA would provide 
to obtain evidence and information in support of the claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claims.  VCAA notice was provided 
prior to the initial adjudication.  Pelegrini.  As for the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
hearing loss, the January 2005 letter contained the 
information required by Kent V. Nicholson, 20 Vet. App. 1 
(2006).  While such information was not given as to the issue 
of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
kidney disability, in light of the decision to reopen that 
claim, there is no prejudice to the veteran by the Board 
proceeding with that issue at this time without discussing 
the VCAA.  In January 2007 the veteran received notice 
concerning disability ratings and effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

VA has been unable to obtain the veteran's service medical 
records as they have been presumed destroyed in a 1973 fire 
at the National Personnel Records Center (NPRC).  The RO has 
sought alternate source development of the evidence such as 
Surgeon General's Office (SGO) abstracts of treatment for the 
veteran, but no such records have been located.  VA treatment 
records have been associated with the claims file.  The 
veteran has not identified any additional pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

I.  New and Material

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Hearing loss

A September 24, 2003 RO decision (in pertinent part) denied 
the veteran's request of service connection for hearing loss.  
No appeal was taken from that determination.  As such, the 
September 2003 RO decision is final.  38 U.S.C.A. § 7105.  A 
claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In January 
2005 the veteran requested that his hearing loss claim be 
reopened.

The September 2003 RO decision denied service connection for 
hearing loss on the basis that the medical evidence of record 
did not show any current disability or diagnosis of hearing 
loss.

The evidence added to the claims file subsequent to September 
2003 does not raise a reasonable possibility of 
substantiating this claim.  There is still no evidence of a 
hearing loss disability, and, an October 2004 VA record 
reflects that the veteran had no hearing difficulty (although 
intermittent tinnitus was noted).  See 38 C.F.R. § 3.385 
(2007).

The evidence of record considered as a whole still fails to 
reveal that the veteran has a hearing loss disability related 
to service.  In short, the Board finds that the evidence is 
not new and material under 38 C.F.R. § 3.156.  As such, the 
veteran's claim of entitlement to service connection for 
hearing loss disability is not reopened.

The Board does not doubt the sincerity of the veteran's 
opinion regarding this issue.  A layperson, however, is 
generally not deemed competent to opine on a matter that 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, especially in light of the absence of the veteran's 
service medical records.  The Board notes that the denial of 
this issue is essentially based on the lack of any current 
disability, and is not related to what the service records do 
or do not show.  In this case, there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a more favorable determination.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Disability of the kidney

A November 2002 RO decision denied the veteran's request of 
service connection for kidney disability.  The veteran's 
application to reopen the claim for service connection for a 
kidney disability was denied by RO decisions dated in 
September 2003, January 2004, and May 2004.  No appeal was 
taken from the May 2004 RO decision, and as such, it is 
final.  38 U.S.C.A. § 7105.  A claim which is the subject of 
a prior final decision may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  The RO has construed correspondence received 
in October 2004 as a request that his kidney disability claim 
be reopened.

The May 2004 RO decision, and the others before it, have all 
acknowledged that the veteran had provided evidence of 
current kidney disability.  Indeed, a March 2004 VA record 
reflects that the veteran had started dialysis around that 
time (February 2004).  The prior denials have all been based 
on the lack of evidence showing that a kidney disability was 
present during service or was otherwise related to service.

A review of the claims file and evidence submitted prior to 
May 2004 reveals that the veteran has proffered very little 
information concerning his asserted kidney problems during 
service.  In a statement received in March 2004 (VA Form 21-
4138) the veteran simply stated that he had been told he had 
a weak kidney during basic training in 1956 at Ft. Chaffee.

In statements received from the veteran's family members in 
March 2007, it appears that the veteran had informed family 
members following basic training that he had seen blood in 
his urine.  He had also, according to the statements, 
informed his family members that he had undergone blood 
testing and had been told that he had a weak right kidney.

The Board finds that the statements received in March 2007 
relate to an unestablished fact necessary to substantiate the 
claim.  For example, the March 2007 statements, in that they 
recount statements the veteran made shortly following basic 
training, tend to support the veteran's assertion that he had 
blood in his urine during service and had undergone some 
testing as a result of that circumstance.  The Board finds 
that the March 2007 statements are relevant to (and 
supportive of) the question of whether the veteran had a 
kidney disability (or symptoms thereof) during service.  In 
short, the Board finds that the March 2007 statements raise a 
reasonable possibility of substantiating the claim, are both 
new and material, and require that the claim be reopened.

II.  Nonservice-connected pension benefits.

The basic eligibility requirements for nonservice-connected 
pension are that a veteran had to have served in the active 
military, naval or air service for a period of 90 days or 
more during a period of war; or, during a period of war, to 
have been discharged or released from such service because of 
a service-connected disability; or to have served for a 
period of 90 days or more and such period either began or 
ended during a period of war; or to have served for an 
aggregate of 90 days or more in two or more separate periods 
of service during the same or different war periods.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

A veteran of any war means any veteran who served in the 
active military, naval or air service during a period of war 
as set forth in 38 C.F.R. § 3.2, and a period of war means 
the periods described in 38 C.F.R. § 3.2. 38 C.F.R. § 3.1(e), 
(f).

The "Korean conflict" is a period of war.  38 U.S.C.A. § 
101(11).  The term "Korean conflict" means the period 
beginning on June 27, 1950, and ending on January 31, 1955.

The veteran's discharge (DD Form 214) indicates that he 
served on active duty from June 1956 to June 1958.  As such, 
the veteran in the present case is not shown to have served 
during a period of war, as understood by VA regulations.  
Since the veteran does not meet the basic eligibility 
requirements, entitlement to nonservice-connected pension is 
not warranted.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for hearing loss is denied.

The appeal to reopen a claim of entitlement to service 
connection for kidney disability is granted.

Entitlement to a nonservice-connected disability pension is 
denied.


REMAND

The Board has determined that the veteran has submitted new 
and material evidence sufficient to reopen his claim of 
service connection for disability of the kidney.  Whether the 
veteran has a current disability of the kidney related to 
military service is a medical question and requires medical 
expertise.  Under the circumstances of this case, the 
reopening of this claim triggers VA's duty to assist by 
arranging for a medical examination with an opinion of 
etiology.  38 C.F.R. § 3.159(c)(4).

In a statement received in March 2004 the veteran indicated 
that he had been treated for kidney problems at the Oklahoma 
VAMC in the late 1970s or early 1980s.  The Board is unable 
to determine whether a request for such records pertaining to 
the kidney has been made.  The Board finds that such records, 
if available, would be useful in the adjudication of the 
appeal.

As for the issue of entitlement to service connection for 
tinnitus, the Board notes that VA records dated in October 
2004 reflect a diagnosis of tinnitus, and a VA record dated 
in March 2001 indicates that the veteran complained of 
ringing in the ears.  In his May 2005 notice of disagreement, 
the veteran essentially indicated that he was exposed to 
weapons fire during service that resulted in tinnitus.  Based 
on the circumstances of military service, the Board finds 
that the evidence establishes that the veteran suffered 
acoustic trauma (exposure to weapons noise) during military 
service.  Accordingly, the Board finds that affording the 
veteran an examination for the purpose of obtaining an 
opinion concerning a possible relationship between the 
veteran's tinnitus and his acoustic trauma in military 
service is appropriate in this case.  38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is hereby REMANDED for the following:

1.  All VA medical records, beginning 
from 1970, pertaining to kidney-related 
treatment the veteran received from the 
VA medical facility in Oklahoma City, 
Oklahoma, should be secured and 
associated with the claims file.  If a 
request for such records has been made 
previously, documentation relating to any 
response to that request should be placed 
in the claims file.

2.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the etiology of his kidney 
disability.  The examiner should be 
provided the veteran's claims file for 
review, and any indicated studies must be 
completed.  Following examination of the 
veteran and review of the claims file, to 
include lay statements received in March 
2007, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has any 
current disability of the kidney that is 
related to his military service.  The 
examiner must explain the rationale for 
any opinion given.

3.  The veteran should be scheduled for 
the appropriate VA examination to 
determine the etiology of his tinnitus.  
The examiner should be provided the 
veteran's claims file for review, and any 
indicated studies must be completed.  
Following examination of the veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran has current tinnitus that is 
related to acoustic trauma in his 
military service.  The examiner must 
explain the rationale for any opinion 
given.

4.  The reopened claim of entitlement 
service connection for kidney disability, 
and entitlement to service connection for 
tinnitus, should be adjudicated with 
consideration of any and all additional 
evidence.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


